Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on December 18, 2020 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mitani et al. (US 2006/0244923 A1) in view of Veligdan (US 2002/0048438 A1).
Regarding claims 1, 2 and 5, Mitani discloses a display apparatus comprising: a first display section (SFL1, PNL1 in Figs. 8-10) including a first display surface (top surface) from which a first image light is emitted; a first light guide member (a portion of SFL1, such as the portion on the right side) including an integrated bundle of a plurality of first optical fibers (see paragraph 0068), each of the first optical fibers including a first core portion and a first cladding portion surrounding the first core portion (optical fibers inherently include a core portion surrounded by a cladding portion), the first core portion guiding the first image light from a first incident surface (bottom surface contacting PNL) facing the first display surface to a first emission surface (top surface) positioned opposite to the first incident surface; a second light guide member (a different portion of SFL1, such as the portion on the left side) disposed adjacent to the first light guide member, the second light guide member including an integrated bundle of a plurality of second optical fibers, each of the second optical fibers including a second core portion 
Still regarding claims 1, 2 and 5, Mitani teaches the claimed invention except for specifically stating the filler material filled in a gap being devoid of optical fibers.  Veligdan discloses a display apparatus (Figs. 3-4) comprising: a first light guide member (panel 12 on one side of seam, such as 16a or 16b) including an integrated bundle of a plurality of first optical fibers, each of the first optical fibers including a first core portion and a first cladding portion surrounding the first core portion (see paragraph 0026); a second light guide member (panel 12 on opposite side of seam) disposed adjacent to the first light guide member, the second light guide member including an integrated bundle of a plurality of second optical fibers; and a filler material (124) filled in a gap between the first light guide member and the second light guide member, the filler material transmitting the first image light and having a refractive index equal to or less than the refractive index of the core and greater than 1 (paragraph 0032).  Since both inventions relate to optical devices, one having ordinary skill in the art at the time of the invention would have found it obvious to use the filler material which is devoid of optical fibers as disclosed by Veligdan in the display of Mitani for the purpose of coupling individual panels, allowing for more versatility in the manufacturing process.



.

Response to Arguments
Applicant's arguments, see pages 5-6, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 18, 2021